DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                FRED GRAY,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-3527

                              [April 18, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 14-11224CF10A and 14-12215CF10A.

   Fred Gray, Quincy, pro se.

   No appearance for appellee.

PER CURIAM.

   Fred Gray appeals the trial court’s order summarily denying his Rule
3.850 motion for postconviction relief. Gray claims that he does not qualify
for sentencing as a prison release reoffender (PRR) because the crime for
which he received the PRR sentence was committed more than three years
after he was released from prison. We affirm and write to certify conflict
with Lewars v. State, 42 Fla. L. Weekly D1098 (Fla. 2d DCA May 12, 2017),
rev. granted, 2017 WL 40022360 (Fla. Sept. 13, 2017).

    Appellant pled no contest in two cases of burglary of a dwelling (as well
as other charges), occurring on August 15 and 16, 2014. He was
sentenced as a PRR for these crimes. He later moved pro se to correct an
illegal sentence, which motion was denied.           He then moved for
postconviction relief, contending that he did not qualify as a PRR. The
trial court denied relief. In its order the court provided the following
statement of facts:

         In the instant motion, Defendant alleges that his
      designation as a prison releasee reoffender is illegal because
      the burglaries in the instant cases were committed more than
      three years after he was released from prison following his
      completion of two previous sentences for two other burglaries
      in case nos. 96-19656CF10A and 96-20930CF10A.

         Section 775.082(9)(a)(1), Florida Statutes, provides that a
      defendant is defined as a “prison releasee reoffender” when he
      or she commits an enumerated felony (including burglary of a
      dwelling) “within 3 years after being released from a state
      correctional facility operated by the Department of Corrections
      . . . following incarceration for an offense for which the
      sentence is punishable by more than 1 year in this state.”
      (Emphasis added.)

          The record reveals that on February 1, 2011, Defendant
      received a conditional release from prison for case no. 96-
      19656CF10A, even though his sentence in case no. 96-
      20930CF10A was not fully served, and it is unclear why he
      was released. Nonetheless, on June 29, 2011, a warrant was
      issued against Defendant for a parole violation (for new
      offenses and arrests), and on August 17, 2011, he was
      reincarcerated (in the Broward County Jail) and resumed
      serving his sentence in case no. 96-20930CF10A. On March
      5, 2012, Defendant completed his sentence in case no. 96-
      20930CF10A and was released (from the Broward County
      Jail). While the burglaries in the instant cases, committed on
      August 15-16, 2014, occurred less than three years from the
      date of his release on March 5, 2012, Defendant argues that
      because he was incarcerated in the Broward County Jail from
      August 17, 2011, through March 5, 2012, and was never
      transferred back to a state prison, this portion of his
      incarceration was not in a “state facility operated by the
      Department      of    Corrections”    pursuant     to   section
      775.082(9)(a)(1), Florida Statutes; as such, he argues that his
      previous release date of February 1, 2011, which is more than
      three years before he committed the burglaries in the instant
      cases, should control, and, if the date of February 1, 2011,
      controls, he would not qualify as a prison releasee reoffender.

(Emphasis in original, footnote omitted).

   The trial court denied relief based on Taylor v. State, 114 So. 3d 355,
355-56 (Fla. 4th DCA 2013), in which this court held that a defendant’s
release from federal custody while in county jail to perform substantial
assistance constitutes constructive release from a federal correctional

                                    2
facility for purposes of the PRR statute, adopting the reasoning of Louzon
v. State, 78 So. 3d 678, 680-81 (Fla. 5th DCA 2012).

   We affirm the denial of relief and hold that appellant was constructively
released from state custody when he was released from the Broward
County Jail. We continue to adhere to Taylor. See also State v. Wright,
180 So. 3d 1043, 1045 (Fla. 1st DCA 2015) (finding that a defendant’s
release from county jail constituted constructive release from the
Department of Corrections’ custody for purposes of PRR sentencing).

   We recognize that in Lewars, the Second District held that the PRR
statute, section 775.082(9)(a)(1), Florida Statutes, does not allow for
constructive release and requires release from a Department of
Corrections facility, not a county jail, to be within three years of the
qualifying PRR offense. 42 Fla. L. Weekly D1098 at *2. Therefore, under
Lewars, appellant could not be sentenced as a PRR.

   We affirm and certify conflict with Lewars, noting that the supreme
court has accepted jurisdiction to resolve this issue.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3